Title: To George Washington from George Clinton, 26 April 1782
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie 26th April 1782
                        
                        I have been duly honored with your Excellency’s Letters of the 24th & 25th Instant. Previous to the
                            Receipt of the letters I had made out Instructions, a Copy of which is enclosed, for Colo. Weissenfels who is to command
                            one of the Regiments of Levies. The Reasons which induced fixing upon the different Places of Rendezvous for the Levies
                            raised on the West Side of the River and in other Parts contiguous to the Frontiers, were that even while they were
                            collecting they would afford some Protection to the exposed Settlements, and experience has evinced the Propriety of the
                            Measure, as the Enemy have already appeared in small Parties at or in the vicinity of several of the Places of Rendezvous
                            and have taken of some of the Inhabitants, and I am persuaded from the Impression these uncommonly early Incursions have
                            made on the Minds of the People that should the Levies, directed to assemble among them be now called to Fishkill, the
                            Settlements will be abandoned. I would therefore rather submit to any Inconveniency, however great, in procuring
                            Subsistence for the Levies until they are collected and the Detachments made for fitting up the Line of the State in the
                            Army, than be obliged to change their Rendezvous. Your Excellency may rest assured that every possible Dispatch will be
                            given to this Business, as similar Orders to those now enclosed are forwarded to Colo. Willet who is to command the other
                            Regiment. I have the Honor to be with the highest Sentiments of Respect & Esteem Your Excellency’s most Obedt
                            Servant
                        Geo: Clinton

                     Enclosure
                                                
                            
                                Sir
                                Poughkeepsie April 26th 1782
                            
                            Your Regiment is to be composed of the Levies raised from the Militia of Orange Ulster Westchester
                                & Dutchess Counties. You will accordingly appoint suitable Persons from among the Officers, a list of whom is
                                delivered you, to receive and muster them agreeable to Genl Orders at the Places of Rendezvous therein assigned. By an
                                Act of the Legislators, passed the last Meeting, it is directed that Detachments should be made from the Levies to be
                                raised for the Defence of the frontiers to complete the Line of this State in the Service of the United States; but as
                                it cannot be ascertained what number will be raised until Returns of the number of Classes in each
                                Regiment of Militia are received it cannot therefore be determined with precision what proportion ought to be detached
                                from your Regiment. You will however as soon as the Men are collected at the Places of Rendezvous, detach one third of
                                the whole for this Service in such equitable Manner as you shall deem most proper and forward them, under the
                                direction of careful Officers, to such Posts as His Excellency the Commander in Chief shall direct. I presume you will
                                not meet with any difficulty in the execution of this Business as the Time of service of those detached will be of
                                equal Duration only with those on the frontiers and in all probability the most agreeable Duty. It is to be wished, if
                                practicable and without doing Injustice or creating discontent, that those who from Connections & other
                                Circumstances will be most likely to continue in the continental Regiments, might be detached. The Moment this
                                Business is effected and your Regiment is formed you are to consider yourself under the Direction of the Commander in
                                Chief of the American Army and you are to receive his Orders accordingly. It may be proper to inform you that for the
                                immediate Protection of the frontiers of Ulster & Orange Counties I have ordered Major D’Witt to draw out the
                                Levies from the three upper Regiments in Orange and the Regiments of Ulster Counties & after mustering to
                                distribute them among the Inhabitants of the frontier Settlements until proper Means of Subsistence are provided for
                                them and the Officers of your Regiment residing on the West side of the River are to take charge of them accordingly.
                                Those raised in Westchester County with as many from Dutchess as would form two Companies have been usually employed
                                for the protection of that County & those raised in Hay’s Regt in the lower part of Orange
                                have been left to cover the Settlements of that part of the County—the Residue of the Regiment have been heretofore
                                posted at the different Passes on the western frontiers of Ulster & Orange from Minisink to
                                    Kishataminatie inclusive, at the discretion of the Commanding Officer. This is however, only to
                                be received by you as information, as in this as well as in all other Matters you are to be governed by the Commander
                                in Chief’s Orders. It has been intimated to me that some of the Officers appointed in Westchester County, decline
                                serving; if this should be the case you will report them as well as any others who may decline, to me that others may
                                be appointed in their stead. I have to recommend that you will be particularly attentive that every Regiment deliver
                                their compliment of men & use every possible precaution to prevent Desertion. His Excellency the General has
                                consented that the Contractors issue Provisions to the Levies collecting at the lower Places of Rendezvous. You will
                                be careful to adopt regular Measures for the Issues that no impositions may be practiced on the Contractors or the
                                Public. I am &c. &c. &c.
                            
                                Geo. Clinton
                            
                        
                        
                    